Citation Nr: 0941173	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-41 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 13, 2004, 
for the award of special monthly pension (SMP) based on the 
need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In connection with this appeal, the Veteran and his spouse 
testified at a Decision Review Officer (DRO) hearing in March 
2006; a transcript of that hearing is associated with the 
claims file.  

The Board notes that, in his December 2005 substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge sitting at the RO.  Additionally, following his March 
2006 DRO hearing, the Veteran subsequently requested another 
hearing before a DRO.  However, in August 2007, the Veteran 
withdrew both hearing requests and indicated that he wished 
his claim be sent to the Board as soon as possible.  
Therefore, the Board finds that the Veteran's requests for 
hearings before the Board and a DRO are withdrawn.  


FINDINGS OF FACT

1.  In a final rating decision issued in January 1992, SMP 
based on regular aid and attendance or on account of being 
housebound was denied.

2.  On February 13, 2002, VA received the Veteran's reopened 
claim of entitlement to SMP based on the need for regular aid 
and attendance. 

3.  Prior to August 13, 2004, the evidence of record does not 
show that the Veteran was a patient in a nursing home or, 
helpless or blind, or so nearly so helpless or blind as to 
need or require the regular aid and attendance of another 
person.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied SMP based on 
regular aid and attendance or on account of being housebound 
is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

2.  The criteria for an effective date prior to August 13, 
2004, for the award of SMP based on the need for regular aid 
and attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 3.352, 
3.400, 3.401 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) on the 
claim for VA benefits.  

In the instant case, a January 2005 rating decision granted 
SMP with aid and attendance, effective August 13, 2004.  
Following the issuance of the rating decision, the Veteran 
entered a notice of disagreement with respect to the 
propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date 
for the award of SMP based on aid and attendance is a 
downstream issue from the original grant of such benefit.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  In this case, the Veteran's SMP 
claim was granted and an effective date was assigned in the 
January 2005 rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, all identified and pertinent 
records have been obtained and considered.  The Board notes 
that the record reflects that the Veteran has been receiving 
benefits from the Social Security Administration (SSA).  
Insofar as such may be disability benefits, the Board notes 
that the Veteran is currently over the age of 75.  Under 42 
U.S.C. § 402, his SSA disability award was automatically 
converted to "old age" benefits when he turned 65.  In light 
of such, and the fact that Social Security's Document 
Retention Schedule requires the destruction of any disability 
records when a beneficiary turns 72, there is no duty to 
secure any records from that agency.  Regardless, the Veteran 
has not alleged that any records from SSA would be pertinent, 
or requested that VA obtain any SSA records.  

Furthermore, the Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
In this regard, the Board observes that, at his March 2006 
DRO hearing, he testified that he was currently receiving 
treatment from a Dr. R.  While his representative seemed to 
indicate that such physician was in private practice, he also 
appeared to state that the Veteran received treatment 
"here," i.e., at VA.  Additionally, in seeking 
clarification on where the Veteran has received medical 
treatment, the DRO addressed the Veteran himself and he 
responded that he received treatment in Arecibo [sic], which 
is a VA facility under the umbrella of the San Juan VA 
Medical Center.  The Board observes that treatment records 
from such VA facility dated from January 2002 through August 
2006 are contained in the claims file.  Additionally, to the 
extent that the Veteran testified that he had a stroke in 
1998 and was treated at the New York VA Medical Center, the 
Board finds such records irrelevant as the regulations 
governing the Veteran's effective date claim clearly indicate 
that the effective date for an award of SMP for aid and 
attendance is limited to the date of receipt of the claim or 
the date entitlement arose, whichever is later, and, in this 
case, his claim was received on February 13, 2002, which 
would be the earliest possible effective date, and, as such, 
records from 1998 are irrelevant.  Additionally, the Veteran 
was provided with VA examinations in November 2002 and 
December 2004 in order to adjudicate his underlying SMP 
claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. 
§ 3.400.  Additionally, 38 C.F.R. § 3.401 provides a specific 
rule governing the effective date of an award of aid and 
attendance benefits.  That regulation specifies that the 
effective date for an award of special monthly pension for 
aid and attendance is limited to the date of receipt of the 
claim or the date entitlement arose, whichever is later.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for pension has been 
allowed, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of an informal claim for 
increased benefits, provided that a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Where an otherwise eligible Veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. 
§ 1521(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home or, (2) 
helpless or blind, or so nearly so helpless or blind as to 
need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).

A Veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. 
§ 3.352(a).

The Veteran has been in receipt of nonservice-connected 
pension benefits since July 16, 1970.  In a January 1992 
rating decision, the New York, New York, RO denied SMP based 
on regular aid and attendance or on account of being 
housebound (a February 1992 rating decision corrected an 
administrative oversight in the January 1992 rating decision 
as the former decision did not forward conditions that were 
previously denied in a prior rating decision).  The Veteran 
was informed of his appellate rights and did not appeal the 
January 1992 denial.  Therefore, such rating decision is 
final.  See 38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].   

Thereafter, on February 13, 2002, VA received the Veteran's 
reopened claim of entitlement to SMP based on the regular aid 
and attendance.  In this regard, the Board observes that, 
while there are VA treatment records dated prior to February 
13, 2002, contained in the claims file, the Board has not 
construed these outpatient records as claims under 38 C.F.R. 
§ 3.157(b)(1) because, while they are relevant to the 
Veteran's current medical condition, they do not demonstrate 
the need for regular aid and attendance.  Therefore, the 
Board finds that such fail to identify the benefit sought, 
namely SMP based on regular aid and attendance, and, 
consequently, do not meet the requirements to be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  Moreover, even 
assuming that such VA treatment records are informal claims, 
the Veteran would still not be entitled to an effective date 
prior to August 13, 2004, as the evidence does not show that 
he was in need of regular aid and attendance prior to such 
date.

Following the receipt of his February 2002 application, the 
RO denied SMP in rating decisions issued in December 2002 and 
February 2003.  The Veteran thereafter entered a notice of 
disagreement as to the February 2003 rating decision later 
that same month and a statement of the case was issued in 
September 2003.  Following the issuance of such, the Veteran 
did not submit a timely substantive appeal; however, he did 
submit a statement in September 2003 requesting SMP based on 
aid and attendance or housebound status and indicated that 
medical evidence may be obtained from the VA Medical Center.  
Thereafter, treatment records dated from December 2002 
through September 2003 from the San Juan VA Medical Center 
were obtained and associated with the claims file.  Such 
records, which were relevant to the Veteran's current medical 
condition, were not previously considered in connection with 
his SMP claim.  

As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  As evidence accompanying the Veteran's 
September 2003 statement qualifies as new and material 
evidence, such must be considered as part of the prior 
decision and, therefore, the prior February 2003 rating 
decision is not final and the Veteran's claim of entitlement 
to SMP based on the need for regular aid and attendance, 
which was granted in the January 2005 rating decision, had 
been pending since February 13, 2002.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  

However, the Board observes that the RO interpreted a 
communication received on August 13, 2004, from the Veteran 
to be a reopened claim for SMP based on the need for regular 
aid and attendance.  As such, in the January 2005 rating 
decision, the RO granted such benefit effective August 13, 
2004.  The Board observes that such award was based on 
findings at a December 2004 VA examination conducted for the 
purposes of determining whether the Veteran required the 
regular aid and attendance of another person.  

At his March 2006 DRO hearing and in documents of record, the 
Veteran contends that he is entitled to an effective date 
prior to August 13, 2004, as he filed his claim for SMP based 
on regular aid and attendance in February 2002 and met the 
requirements for such benefit at that time.  For the 
following reasons, the Board finds that the Veteran is not 
entitled to an effective date prior to August 13, 2004, as 
the evidence of record does not show that, prior to such 
date, he was a patient in a nursing home or, helpless or 
blind, or so nearly so helpless or blind as to need or 
require the regular aid and attendance of another person.

In this regard, a January 2002 VA treatment record reflects 
that, after the Veteran's June 2001 cerebrovascular accident 
(CVA), he had difficulty with speech and swallowing.  It was 
noted that the Veteran had minimal difficulty with hearing 
when not in quiet setting and was able to speak, but was 
short of breath, which limited him to only a few words.  
However, he could make himself understood and he was capable 
of understanding others.  His memory was intact.  The Veteran 
was noted to have chewing and swallowing problems, but was 
able to eat and drink independently.  In March 2002, the 
Veteran was alert, oriented, and cooperative.  He expressed 
concern regarding neck pain, leg weakness, and recent falls.  
The Veteran was noted to have made good progress with respect 
to improving his speech.  In July 2002, he was again noted to 
be alert, oriented, and cooperative.  It was observed that 
the Veteran showed significant improvement wit his 
speech/communication skills; however, he reported a 
significant increase in coughing/choking episodes.  It was 
observed that the Veteran had a history of swallowing 
difficulties. 

A November 2002 VA examination conducted for the purposes of 
determining whether the Veteran required the aid and 
attendance of another person reflects that he complained of 
chest pain for the prior 15 years.  He also reported that he 
suffered from arterial hypertension, epigastric discomfort, 
bronchial asthma, an umbilical hernia, a history of trans-
urethral prostatectomy, and two CVAs.  The examiner noted 
that the first CVA happened approximately seven years 
previously in New York when the Veteran experienced right-
sided weakness, slurring of the speech, and deviation of the 
mouth to the left.  The examiner further observed that the 
Veteran had a second CVA approximately a year and a half 
previously.  

It was noted that the Veteran walked with the aid of a cane, 
but had no hemiparetic gait.  He used the cane due to 
weakness of the legs with buckling of the knees while 
walking, which may cause him to lose balance and fall.  
Additionally, while the Veteran complained of forgetfulness, 
the examiner noted that he otherwise appeared to have fairly 
good memory for past and recent events.   

The examiner observed that the Veteran was not hospitalized 
or bedridden.  Additionally, the examiner indicated that the 
Veteran did not have any major visual problems and his vision 
was not 5/200 or worse in both eyes.  The examiner determined 
that the Veteran appeared mentally sound and capable of 
managing his benefit payments.  It was also noted that, 
during a typical day, the Veteran would attempt to conduct 
the activities of daily living and attend to the needs of 
nature by himself without assistance; however, he allegedly 
must use Pampers constantly because of urinary dribbling.  
The examiner noted that the Veteran reportedly underwent a 
trans-urethral prostatectomy in 1990 and had such urinary 
symptoms since such time.  Upon physical examination, the 
Veteran walked with adequate propulsion without apparent 
deficits in weightbearing.  It was noted that he used a cane.  
Additionally, the examiner observed that the Veteran was able 
to walk without the assistance of another person for 
approximately 200 to 300 feet with the aid of a cane.  He 
tired on longer distances because of leg weakness, especially 
on the right.  The examiner also noted that the Veteran could 
leave his home to attend medical appointments, church, the 
post office, and the barber shop; however, he must be taken 
to such places by car.  

The examiner diagnosed arterial hypertension, history of 
bronchial asthma, hypothyroidism, umbilical hernia, 
dyslipidemia, history of stab wound to the abdomen status 
post-exploratory laparotomy, history of CVA with mild 
residuals, and history of trans-urethral prostatectomy.  

A November 2002 VA mental disorders examination showed a 
diagnosis of dysthymic disorder.  Mental status examination 
revealed that the Veteran was appropriately dressed, adequate 
hygiene, cooperative, alert, aware, and in contact with 
reality.  Thought processes were coherent and logical.  There 
was no evidence of delusions, hallucinations, phobias, 
obsessions, or suicidal ideas.  He was oriented in person, 
place, and time.  The Veteran's memory for recent, remote, 
and immediate events was intact.  His judgment and insight 
were good.  

A December 2002 VA neurological examination revealed that the 
Veteran was alert, active, oriented in time, place, and 
person, logical, and coherent.  Following a physical 
examination, the impression was status post-stroke and mild 
right-side hemiparesis.  It was also observed that the 
Veteran walked slowly without a cane.  Both with and without 
a cane, it was noted that he walked with a mild right side 
limp.  

In December 2002, VA treatment records reflect that the 
Veteran had a history of frequency and incontinence for three 
years.  He also had a history catarrhal symptoms for three 
months, to include a dry cough.  Upon examination, the 
Veteran was alert and oriented.  He was ambulatory and in no 
apparent distress.  He was well developed, well nourished, 
and well groomed.  His lungs revealed bilateral breath sounds 
clear to auscultation.  Upon review of the Veteran's 
musculoskeletal system, his range of motion was intact, must 
tone was adequate, and there were no deformities.  
Neurologically, there were no gross motor or sensory 
deficits.  The Veteran was assessed with hypothyroidism, high 
blood pressure, hypercholesterolemia, status post-CVA, and 
incontinence.  

A January 2003 VA respiratory examination revealed a 
diagnosis of bronchial asthma and a pulmonary function test 
showed mild obstructive impairment. 

In December 2003, the Veteran was noted to have prostatitis, 
frequency, and incontinence.  He also had shortness of breath 
and a cough.  In June 2004, it was observed that the Veteran 
was being followed for dysphagia, angina, hypertension, 
hypercholesterolemia, bronchial asthma, CVA in June 2001, 
umbilical hernia, exploratory laparotomy in 1980, unspecified 
late effects of cerebrovascular disease, urge incontinence, 
benign hypertrophy of the prostate without urinary 
obstruction, treatment compliance problem, and 
hypothyroidism.  At such time, the Veteran complained of 
shortness of breath on moderate exertion.  It was noted that 
he used a cane for assistance with ambulation after having a 
CVA.  In June 2004, the Veteran had an impression of coronary 
artery disease and underwent a cardiac catheterization.  
Subsequent records, dated through August 2006, show continued 
treatment for the Veteran's medical problems, but do not 
reveal, prior to August 13, 2004, that he is a patient in a 
nursing home or, helpless or blind, or so nearly so helpless 
or blind as to need or require the regular aid and attendance 
of another person.

A December 2004 VA examination conducted for the purposes of 
determining whether the Veteran required the aid and 
attendance of another person reflects that the Veteran 
sustained CVAs in 1998 and 2001.  It was noted that he had 
since recovered with sequela of mild right hemiplegia.  It 
was also noted that the Veteran had coronary artery disease 
with a two-vessel disease, hypertension, lipidemia, and 
hypothyroidism with a prostatic problem.  

The examiner noted that the Veteran had no history of recent 
hospitalization or of being permanently bedridden.  He was 
also noted to have adequate vision and was able to manage his 
payment benefits.  The Veteran, according to himself and his 
daughter, had severe loss of memory.  The examiner further 
observed that his balance was severely affected because of 
the hemiplegia and he ambulated most of the time with a 
wheelchair.  The examiner determined that the Veteran was not 
able to perform self-care and most of the time he was helped 
by his wife or daughter.  The examiner further found that the 
Veteran presented with hemiplegia and needed assistance with 
self-feeding, fastening clothing, bathing, and shaving.  It 
was also noted that he had hemiparesis with severe limitation 
of motion and there was evidence of mild atrophy and weakness 
of the left-sided extremities, but no contractures.  He also 
had deficits of weight bearing, balance, and propulsion.  The 
examiner noted that the Veteran was unable to walk without 
the assistance of another person.  He also needed a cane and 
was in a wheelchair most of the time.  The examiner found 
that the Veteran was unable to leave his home or the 
immediate premises unless in a wheelchair accompanied by 
somebody.  The examiner noted that the sequela of the CVA 
appeared to be permanent.  Right-sided hemiplegia secondary 
to CVA; atherosclerotic heart disease with two-vessel 
coronary artery disease, inferoposterior akinesis, and left 
ventricle dilatation; congestive heart failure; depression; 
prostatic problems; and dysphagia.  

At his March 2006 DRO hearing, the Veteran and his spouse 
testified that he had been in a wheelchair since his CVA in 
2001.  Additionally, they indicated that the Veteran's spouse 
bathes and shaves him.  She also assists with putting on his 
clothes, shoes, and socks.  

Based on the evidence of record, the Board finds that, on 
February 13, 2002, VA received the Veteran's reopened claim 
of entitlement to SMP based on regular aid and attendance; 
however, prior to August 13, 2004, the evidence of record 
does not show that the Veteran was a patient in a nursing 
home or, helpless or blind, or so nearly so helpless or blind 
as to need or require the regular aid and attendance of 
another person.  

Specifically, the evidence of record reflects that, prior to 
the December 2004 VA examination demonstrating that the 
Veteran was not able to perform self-care, needed assistance 
with self-feeding, fastening clothing, bathing, and shaving, 
and was unable to leave his home or the immediate premises 
unless in a wheelchair accompanied by somebody, the Veteran 
did not meet the requirements for SMP based on the need for 
regular aid and attendance.  Additionally, the Board finds 
that he did not meet the requirements for SMP based on 
housebound status prior to such date.  In this regard, as 
indicated previously, the evidence does not show that the 
Veteran was confined to his home or the immediate premises.  
See 38 C.F.R. § 3.351(d)(2) ("permanently housebound" is 
met when the Veteran is substantially confined to his 
dwelling and the immediate premises by reason of disability 
or disabilities which it is reasonably certain will remain 
throughout his lifetime).  Moreover, until the January 2005 
rating decision, he did not have one condition rated 100 
percent disabling and another condition rated 60 percent or 
more disabling.  See 38 C.F.R. § 3.351(d)(1). 

While the Veteran and his spouse testified in March 2006 that 
he had been confined to his wheelchair and needed help with 
activities of daily living since his CVA in 2001, their 
testimony, while competent, is outweighed by the medical 
evidence of record.  In this regard, VA treatment records 
dated since January 2002 fail to show that the Veteran was a 
patient in a nursing home or, helpless or blind, or so nearly 
so helpless or blind as to need or require the regular aid 
and attendance of another person.  Moreover, at the November 
2002 VA examination, it was observed that the Veteran walked 
with the aid of a cane, but had no hemiparetic gait.  He was 
able to walk without the assistance of another person for 
approximately 200 to 300 feet with the aid of a cane.  
Additionally, while the Veteran complained of forgetfulness, 
the examiner noted that he otherwise appeared to have fairly 
good memory for past and recent events.  In fact, at the 
November 2002 VA mental disorders examination, his recent, 
remote, and immediate memory was noted to be intact.  
Moreover, while the November 2002 examiner noted that the 
Veteran used Pampers constantly due to urinary dribbling, he 
would attempt to conduct the activities of daily living and 
attend to the needs of nature by himself without assistance.  
In this regard, the Board finds that such does not meet the 
level of an inability to attend to the wants of nature.  The 
examiner also observed that the Veteran was not hospitalized, 
bedridden, or confined to the immediate premises.  
Additionally, the examiner indicated that the Veteran did not 
have any major visual problems and his vision was not 5/200 
or worse in both eyes.  

Applicable regulations specify that the effective date for an 
award of SMP for aid and attendance is limited to the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.401.  Therefore, while the 
Veteran's reopened claim for SMP based on the need for 
regular aid and attendance was received on February 13, 2002, 
the evidence fails to show that he met the requirements for 
such benefits prior to the December 2004 VA examination.  As 
the RO has assigned an effective date of August 13, 2004, 
based on the erroneous conclusion that such was the date VA 
received his reopened claim, the Board will not adjust the 
effective date to the Veteran's detriment.  Therefore, based 
on the evidence of record, an effective date prior to August 
13, 2004, for the award of SMP based on the need for regular 
aid and attendance must be denied.  The Board concludes that 
there is no doubt to be resolved as the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to August 13, 2004, for the award of 
SMP based on the need for regular aid and attendance is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


